DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 11-19 are pending. The previous rejection(s) under 35 U.S.C. 103 and 112(b) have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaun (CN 20350479) in view of Jinbin (CN 104414476) in further view of Wang (CN 202665192) 
As Per Claim 11, Yaun discloses an electromagnetic cooking appliance [abstract], comprising: 
a coil assembly [Fig. 3]; and 
wherein the coil assembly [Fig. 3] further comprises: 
a coil base [Fig. 1, #1] having a bottom wall [refer to annotated Fig. 1, #A below] and a side wall [refer to annotated Fig. 1, #B below], the side wall being formed by aslant extending upward and outward [refer to annotated [Fig. 1, #A below] from a periphery of the bottom wall [refer to annotated Fig. 1, #B below]; 

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

a first coil [Par. 40; “…the bottom coil..; the examiner is interpreting the bottom coil as being a first coil] and a second coil [Par. 48;” … side coil…”; the examiner is interpreting the side coil as being a second coil], the first coil being fixed at an outer surface of the bottom wall [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…”], the second coil being disposed at an outer surface of the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”] , wherein an outer periphery surface of the first coil [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…”], an outer surface of the coil base [Fig. 1, #1], and a bottom surface of the second coil  [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”] cooperatively form an annular recess [Fig. 3, #B];

    PNG
    media_image2.png
    527
    1213
    media_image2.png
    Greyscale

 and a plurality of magnetic stripe supporters [Fig. 1, #2], located at the coil base [Fig. 1, #1] along a circumferential direction [refer to annotated Fig. 1, #I below], each magnetic stripe supporter [Fig. 1, #2] having a first mounting part [Fig. 2, #A below], a second mounting part [Fig. 2, #B], and a connecting part [Fig. 2, #5] connected to the first mounting part [Fig. 2, #a below] and the second mounting part [Fig. 2, #B below], the first mounting part [Fig. 1, #A below] being mounted at a bottom side of the first coil [Par. 48; “…the bottom of the reel bracket is wound around the bottom coil…”; the reference clearly discloses that the reel bracket (coil base) has a bottom coil (first coil) on its bottom surface, and as it can be clearly seen, the second mount part (2) is located at a side of said bottom surface in which bottom coil is placed, therefore being mounted a bottom side of the coil], the second mounting part [Fig. 1, #B below] being mounted at a side of the second coil away from the side wall [Par. 48; “…the side of the reel bracket is wrapped around the side coil…”; the reference clearly discloses that the side coil is located on the side wall of the base, and it can be shown explicitly in Fig. 1 that the second mounting portion cooperates with a slot (11), so that the second mounting part is effectively away from a side wall of the bracket (refer to annotated Fig. 1, #B below] 

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

an extending surface of a bottom surface of the first mounting part [refer to annotated Fig. 1, #A below] an extending surface of an outer-side surface of the second mounting part [refer to annotated Fig. 2, #B below], and a surface of the connecting part away [refer to annotated Fig. 2, #C below] from the coil base [Fig. 1, #1] cooperatively forming an avoidance space [refer to annotated Fig. 2, #D below].

    PNG
    media_image3.png
    922
    896
    media_image3.png
    Greyscale



Jinbin, much like Yaun, pertains to an electric cooker. [abstract] 
Jinbin discloses a circuit board supporter having a first support part extending downward [refer to annotated Fig. 1, #I below], and a second support part [refer to annotated Fig. 1, #II below; the examiner is interpreting the bottom portion extending out from the bottom of the protruding support part (I), being the bottom floor of the circuit board supporter, as being a second support part] bending towards the coil assembly [refer to annotated Fig. #III] from a bottom end of the first support part [refer to annotated Fig. 1, #I below], one end of the second support part [refer to annotated Fig. 1, #II below] adjacent to coil assembly [refer to annotated Fig. 1, #III below] being received in the avoidance space. [the examiner is interpreting the “avoidance space” as being the space under the coil assembly in which the floor (II) connects to] 

    PNG
    media_image4.png
    603
    697
    media_image4.png
    Greyscale

Jinbin discloses the benefits of the circuit board supporter in that it ensures that the coil structure is difficult to loosen, thus creating a reliable connection. [Par. 19] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil assembly as taught by Yaun in view of the teachings of the circuit board holder as taught by Jinbin to further include a circuit board supporter having a first support part extending downward, and a second support part bending towards the coil assembly from a bottom end of the first support part, one end of the second support part adjacent to coil assembly being received in the avoidance space to create a reliable connection of the coil assembly. [Par. 19]
Neither Yaun nor Jinbin disclose a connecting part received in the annular recess. 
Wang, much like Yaun and Jinbin, pertains to an electromagnetic rice cooker. [abstract] 
Wang discloses a connecting part [Fig. 1, #A below] received in the annular recess [Fig. 1, #B below].

    PNG
    media_image5.png
    444
    647
    media_image5.png
    Greyscale

 	Therefore, it would have been obvious to one with ordinary skill in the art to modify the connecting part as taught by Yaun in view of the connecting part as taught by Wang to further include the connecting part received in the annular recess to provide for a more stable connection by providing a secure connection of the connecting part within the annular recess. 
As Per Claim 12, Yaun discloses wherein the connecting part [Fig. 2, #5] defines a slot [refer to annotated Fig. 1, #C below] facing the coil base. [Fig. 1, #A below]

    PNG
    media_image6.png
    466
    581
    media_image6.png
    Greyscale



As Per Claim 13, Yaun discloses wherein the connecting part [Fig. 2, #5] comprises a first bending portion [refer to annotated Fig. 2, #I] and a second bending portion [refer to annotated Fig. 1, #II], the first bending portion [Fig. 2, #I] is formed by bending upward from an end of the first mounting part [refer to annotated Fig. 2, #A; much like that disclosed in applicant’s application (specifically referring Fig. 6, 531), although the bending portion appears to be bending downwardly, from the end of the first mounting part (51), the orientation is upward. The same interpretation applies to the reference, as it can be seen although the first bending portion (I) appears to bend downwardly, from the end of the first mounting portion (A), the orientation is upward)] to away from the coil base (Fig. 1, #1], the second bending portion [refer to annotated Fig. 2, #II below] is connected to a bottom end of the second mounting part [refer to annotated Fig. 2, #B] and an end of the first bending portion [FIG. 1, #I] away 

    PNG
    media_image6.png
    466
    581
    media_image6.png
    Greyscale


AS Per Claim 14, Yaun discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]

    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale

As Per Claim 20, Yaun discloses a plurality of magnetic stripes are fixed to the magnetic stripe supporters [Fig. 1, #2], and each of the magnetic stripe supporters [Fig. 1, #2] is fixedly located at the coil base [Fig. 1, #1 is set as a segmental structure which is suit for the coil base and forms the avoidance space [Fig. 1, #1], the segmental structure comprising, 
a first surface [Fig. 1, #I], a second surface [Fig. 1, #II], a third surface [Fig 1, #III], and a fourth surface [Fig. 1, #IV], wherein:
 the first surface [Fig. 1, #I] extends along a direction of the side of the second coil away from the side wall [Fig. 1, #B], the second surface [Fig. 1, #II] is adjacent to the first surface [Fig. 1, #I] and extends along a direction of the bottom side of the first coil [Fig. 1, #B], the third surface [Fig. 1, #III] is adjacent to the second surface [Fig. 1, #II] and extends along the direction of the first surface [Fig. 1, #I], and the fourth surface [Fig. 1 ,#IV] is adjacent to the third surface [Fig. 1, #III] and extends along the direction of the second surface [Fig. 1, #II].


    PNG
    media_image7.png
    465
    680
    media_image7.png
    Greyscale


    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yaun (CN 20350479) in view of Jinbin (CN 104414476) Wang (CN 202665192) in further view of Liu (US 2011/0155723)
As Per Claim 19, Yan discloses all limitations of the invention except wherein the coil assembly further comprises a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end of the pressing part corresponds to the clipping hole.
Lui, much like Yan, pertains to a coil fixing module for fixing a coil of an electromagnetic device. [abstract] 
Lui discloses wherein the coil assembly further comprises a clipping component [Fig. 2B, #14], the clipping component comprises a clipping part [Fig. 2B, #142] and a pressing part [Fig. 1D, #141], the clipping part [Fig. 1D, #122]  is positioned at a side surface located at the joint of the connecting part and a mounting part [refer to annotated Fig. 1D, #A below] and adjacent to the outer surface of the coil base [Fig. 1A, #1] , the clipping part [Fig. 2B, #142] is formed with a clipping hole [Fig. 2B, #148], the  and adjacent to the clipping part [Fig. 2B, #142], the freedom end of the pressing part corresponds to the clipping hole [Fig. 2B, #148].

    PNG
    media_image8.png
    615
    490
    media_image8.png
    Greyscale

Lui discloses the benefits of the clipping component in that it simplifies the process of fixing the coil without the need for adhesives. [Par. 7] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the coil assembly as taught by Yaun in view of the clipping component as taught by Lui to further include  a clipping component, the clipping component comprises a clipping part and a pressing part, the clipping part is positioned at a side surface located at the joint of the connecting part and the second mounting part and adjacent to the outer surface of the coil base, the clipping part is formed with a clipping hole, the pressing part is positioned at the connecting part and adjacent to the clipping part, the freedom end 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yaun (CN 20350479) in view of Jinbin (CN 104414476) in further view of Wang (CN 202665192)  in further view of Yongksng (CN 105125049) 
As Per Claim 15, Yaun discloses all limitations of the invention except wherein the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil; and
 the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil.
Yongkang, much like Yaun, pertains to an electric rice cooker. [abstract] 
Yongkang discloses the outer surface of the bottom wall of the coil base [refer to annotated Fig. 1, #A] is protruded with a plurality of annular first separators [Fig. 1, #401] which are mutually nested from inside to outside [Fig. 1, #401], any two adjacent first separators [Fig. 1, #401] cooperatively form a first coil winding groove for receiving the first coil [Par. 53; “…one end of the first rib 401 is inserted into the winding groove 30. The wire 1 is pressed; or the protruding end of the first rib 401 abuts against the side wall of the winding groove 30…”]; and
 the outer surface of the coil base [refer to annotated Fig. 1, #A]  is protruded with a plurality of annular second separators [Fig. 1, #411] arranged along a up and down direction [Fig. 1, #411], any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil. [Par. 57; “…the second protrusion 411 includes a plurality of second ribs 411 independent of each other, and the protruding end of the second rib 411 is inserted into the winding. In the slot 30, the wire 

    PNG
    media_image9.png
    372
    722
    media_image9.png
    Greyscale

Yongkang discloses the benefits of the protruding first and second separators in that it improves the efficiency of the coil housing, giving it high structural strength. [Par. 65] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the coil housing as taught by Yaun in view of the protruding separators Yongkang to further include the outer surface of the bottom wall of the coil base is protruded with a plurality of annular first separators which are mutually nested from inside to outside, any two adjacent first separators cooperatively form a first coil winding groove for receiving the first coil and the outer surface of the coil base is protruded with a plurality of annular second separators arranged along a up and down direction, any two adjacent second separators cooperatively form a second coil winding groove for receiving the second coil to improve the efficiency of the coil housing, giving it high structural strength. [Par. 65]
Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yaun (CN 20350479) in view of Jinbin (CN 104414476) in further view of Wang (CN 202665192)  in further view of Jinhua (CN 206118078) 
As Per Claim 16, Yaun discloses all limitations of the invention except wherein a wall surface of the top end of the second mounting part facing the coil base is defined with a clamping bulge, the clamping bulge is clamped in one second coil winding groove positioned at the top of the coil base.
Jinhau, much like Yaun, pertains to an electromagnetic coil panel subassembly. [abstract] 
Jinhau discloses a wall surface of the top end of the second mounting part [Fig. 15, #30] facing the coil base [refer to annotated Fig. 14, #A below] is defined with a clamping bulge [Fig. 15, #B below], the clamping bulge [Fig. 15, #B below] is clamped in one coil winding groove positioned at the top of the coil base. [Par. 56; “…A magnetic stripe bracket 30 mounted on the outer surface of the coil disc 10…”]

    PNG
    media_image10.png
    794
    723
    media_image10.png
    Greyscale


Jinua discloses the benefits of the clamping bulge in that it prevents excessive moving of the coil bracket. [Par. 66] 

As Per Claim 17, Yaun discloses wherein the connecting part [Fig. 1, #A (refer to circled citation of A)] is fixedly connected to the coil base. [refer to annotated Fig. 1, #A below (arrow citation)]
As Per Claim 18, Yaun discloses wherein a side surface of the connecting part [Fig. 2, #5] abutting the outer surface of the coil base [Fig. 1 ,#1]  is defined with a flange [refer to annotated Fig. 2, #A below], the flange is formed with a fixing hole [refer to annotated Fig. 2, #B below], the coil base is defined with a fixing post engaging the fixing hole. [Par. 32; “…To perform the limit, the magnetic strip holder 5 is fixed to the reel holder 1 by screws, whereby the side magnetic strip 3 and the bottom magnetic strip 2 are attached to the reel holder 1…”]

    PNG
    media_image11.png
    519
    623
    media_image11.png
    Greyscale



    PNG
    media_image1.png
    623
    917
    media_image1.png
    Greyscale




    PNG
    media_image12.png
    852
    469
    media_image12.png
    Greyscale



Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered. The amendments/remarks have overcome the previous rejection(s) under 35 U.S.C. 103. However, new grounds of rejections are made, for the reasons stated above, in view of Wang (CN 202665192)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761               
   
	/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726